COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              CHARLES O. WILLIS
                                                                                     MEMORANDUM OPINION*
              v.     Record No. 1005-13-1                                                PER CURIAM
                                                                                        OCTOBER 8, 2013
              COLEMAN CONSTRUCTION CORPORATION AND
               NORTH RIVER INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Charles O. Willis, pro se, on brief). Appellant submitting on brief.

                               (Audrey Marcello; Taylor Walker, P.C., on brief), for appellees.
                               Appellees submitting on brief.


                     Charles O. Willis appeals a decision of the Workers’ Compensation Commission finding

              that his claim is barred by res judicata. We have reviewed the record and the commission’s

              opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

              by the commission in its final opinion. See Willis v. Coleman Constr. Corp., VWC File No. JCN

              1423546 (May 1, 2013).

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.